In an action to recover damages for personal injuries, etc., the nonparty Devitt and Spellman appeals from an order of the Supreme Court, Nassau County (Molloy, J.), entered August 19, 1987, which directed it to pay Benisatto and Ra 18% of a $250,000 legal fee, and the non-party Benisatto and Ra cross-appeals, as limited by its brief, from so much of the same order as failed to provide for interest on that award.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court’s determination that the outgoing law firm of Benisatto and Ra is entitled to quantum meruit compensation in the amount of 18% of the $250,000 legal fee collected by Devitt and Spellman (see, Chugerman v Wagner, 42 AD2d 772, 773).
We find no merit to the contentions raised on the cross appeal. Lawrence, J. P., Kunzeman, Kooper and Harwood, JJ., concur.